Case: 1:18-cv-07297 Document #: 40-2 Filed: 08/26/19 Page 1 of 3 PagelD #:194

EXHIBIT - 2
DocuSign Envelope (D>RMaSaE 28: SF Ata RoES2 do SARSPEAR SOM #: 40-2 Filed: 08/26/19 Page 2 of 3 PagelD #:195

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

JAMES HAUGEN AND CHRISTIAN
GOLDSTON, on behalf of themselves, and
all other plaintiffs similarly situated,
known and unknown,

N®- 18-cv-07297
Honorable Judge Elaine E. Bucklo
Plaintiffs,

Vv. Magistrate Judge Rowland

ROUNDY’S ILLINOIS, LLC D/B/A

a

MARIANO’S
Defendant.
DECLARATION OF CHRISTIAN GOLDSTON
1. My name is Christian Goldston. I am a former employee of Defendant

Roundy’s Illinois, LLC, d/b/a Mariano’s.

2. I was employed by Defendant Roundy’s at their Mariano’s grocery stores as a
People Services Manager (PSM) from approximately June of 2016 until late January 2019.

3. I was employed as a PSM at two (2) different Roundy’s locations: the 16" Street
location in Chicago, Illinois and the Clark Street location in Chicago, Illinois. My
experiences in terms of compensation and hours worked per week were very similar as
between the two (2) stores.

4. During the entirety of my employment as a PSM, my compensation was
“salary” (approximately $45,000 annually).

5. During the entirety of my employment with Roundy’s, I worked in excess of
40 hours per week, many times working as many as 60-65 hours a week and was paid only
the salary noted above, with occasional modest bonuses.

6. To my knowledge, knowledge gathered by viewing the job postings Roundy’s
utilized to hire additional PSMs and from numerous exchanges of information with others
who worked in that position, all PSM positions at Roundy’s were paid by a salary.
DocuSign Envelope e2akaask as Sefa/akloecd2 do bNSSHA me Guaé #: 40-2 Filed: 08/26/19 Page 3 of 3 PagelD #:196

7. To my knowledge, knowledge gathered by being familiar with the job postings
Roundy’s used to hire additional PSMs and from numerous exchanges of information with
others who worked in that position, all PSMs routinely, if not always, worked in excess of 40
hours in a week.

Pursuant to 28 U.S. Code § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

DocuSigned by:
(luistion Gold ston
Signed: AD94A9842324479...
Christian Goldston

8/22/2019
Date:

 

iw
